UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-2214


CASSIE V. MORTON,

                Plaintiff – Appellant,

          v.

SHEARER’S FOODS,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.      Glen E. Conrad, Chief
District Judge. (1:14-cv-00047-GEC-PMS)


Submitted:   October 17, 2016              Decided:   October 21, 2016


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frederick T. Lowe, Tampa, Florida, for Appellant. W. Eric
Baisden, Shannon M. Byrne, BENESCH, FRIEDLANDER, COPLAN &
ARONOFF LLP, Cleveland, Ohio, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Cassie    V.     Morton    appeals      the    district     court’s   order

granting defendant’s motion for summary judgment in this action

alleging retaliatory discharge under the Family Medical Leave

Act.     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.     Morton       v.    Shearer’s   Foods,     No.   1:14-cv-00047-GEC-PMS

(W.D.    Va.    Sept.    8,    2015).     We   dispense     with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                          AFFIRMED




                                          2